101 F.3d 695
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dala F. SIBAY, Plaintiff-Appellant,v.Mounzer F. SIBAY;  Magda Sibay;  Johnston & Roche;Counselor Field;  United States President of AmericaClinton;  Jack Quinn, Counsel or;  the United StatesAttorney General;  United States Department of Justice;Jeffrey Axelrad;  Eric H. Holder, United States Attorney;Federal Deposit National Corporation;  Nations Title LifeInsurance of New York;  Federal Home Loan Mortgage NationalCorporation;  All States Insurance National Corporation;Crestar Mortgage Corporation;  Richard T. Cregger, TrusteeForclosure;  Jessie B. Wilson, III, Commissioner of the ActFairfax County;  Atlas Assurance of America--Dean, Homer;Homer W. Smith;  John M. Deutch;  Central IntelligenceAgency (CIAOPRT);  United States State Department Emp;Marilyn Macafee, Defendants-Appellees.Dala F. SIBAY, Plaintiff-Appellant,v.Mounzer F. SIBAY;  Magda Sibay;  Johnston & Roche;Counselor Field;  United States President of AmericaClinton;  Jack Quinn, Counselor;  the United States AttorneyGeneral;  United States Department of Justice;  JeffreyAxelrad;  Eric H. Holder, United States Attorney;  FederalDeposit National Corporation;  Nations Title Life Insuranceof New York;  Federal Home Loan Mortgage NationalCorporation;  all States Insurance National Corporation;Crestar Mortgage Corporation;  Richard T. Cregger, TrusteeForclosure;  Jessie B. Wilson, III, Commissioner of the ActFairfax County;  Atlas Assurance of America--Dean, Homer;Homer W. Smith;  John M. Deutch;  Central IntelligenceAgency (CIAOPRT);  United States State Department Emp;Marilyn Macafee, Defendants-Appellees.Dala F. SIBAY, Plaintiff-Appellant,v.Mounzer F. SIBAY;  Magda Sibay, Defendants-Appellees.
Nos. 96-1943, 96-2070, 96-1819.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 15, 1996.Decided Nov. 15, 1996.

Dala F. Sibay, Appellant Pro Se.  Jon Edward Shields, Manassas, Virginia;  Peter King Stackhouse, Arlington, Virginia;  Charles Albert Price, CREGGER & LAZARUS, Annandale, Virginia;  Ralph Peyton Mahaffey, MCCANDLISH & LILLIARD, P.C., Fairfax, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing her various pleadings and motions for failing to comply with Fed.R.Civ.P. 8(a) and 12(b)(6);  for failing to show any of the grounds for reconsideration under Fed.R.Civ.P. 60 existed;  and for lack of jurisdiction.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Sibay v. Sibay, Nos.  CA-96-259-A;  MISC-96-20 (E.D. Va.  Mar. 21, May 30 & June 20, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.